


110 HRES 848 IH: Recognizing and honoring Prevent Blindness

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 848
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Ms. Schakowsky (for
			 herself and Mr. Kirk) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing and honoring Prevent Blindness
		  America for its 100 years of dedication to preventing blindness and preserving
		  eyesight.
	
	
		Whereas in 1908, the New York State Committee on
			 Prevention of Blindness, now known as Prevent Blindness America, led by Dr.
			 Park Lewis and social and public health leader, Louisa Lee Schuyler, fought for
			 and helped pass Federal legislation that virtually eliminated ophthalmia
			 neonatorum, then a leading cause of blindness in infants;
		Whereas thanks to that effort, newborns around the country
			 were protected from lifelong vision loss, and the association that eventually
			 became Prevent Blindness America was born;
		Whereas for the past 100 years, Prevent Blindness America
			 has been the leading national organization dedicated to fighting blindness and
			 saving vision through education, advocacy, vision screener certification,
			 research grants and community based programs;
		Whereas Prevent Blindness America is the only national
			 organization with a certification programs for vision screeners, training
			 approximately 2,500 new screeners each year, and providing 20,000 vision
			 screening personnel with the skills they need to help people in their
			 communities;
		Whereas Prevent Blindness America’s vision screenings help
			 identify preschoolers at risk of vision loss from lazy eye, school children who
			 depend on good vision for learning, and adults threatened by glaucoma and other
			 serious vision problems;
		Whereas in 2006, Prevent Blindness America screened more
			 than 2,300,000 children and adults for potentially blinding eye diseases,
			 referring more than 200,000 to eye doctors for follow-up professional
			 care;
		Whereas Prevent Blindness America is leading the effort to
			 bridge the gap between vision screenings and follow up care and treatment, to
			 ensure positive outcomes;
		Whereas half of all blindness can be prevented through
			 early detection, intervention, and treatment;
		Whereas the work of Prevent Blindness America is
			 increasingly important, as the incidence of blindness is expected to double in
			 the next 20 years with the aging adult population; and
		Whereas Prevent Blindness America has set visionary goals
			 for the year 2020 to address these issues by working to ensure that every child
			 receives appropriate eye care prior to entering school, to double the number of
			 adults, especially adults over 40, visiting the eye doctor, and to reduce eye
			 injuries: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the invaluable contributions and
			 positive impact of Prevent Blindness America, and its affiliates and divisions,
			 to individuals in communities and to all Americans; and
			(2)congratulates and commends Prevent
			 Blindness America for 100 years of preventing blindness and preserving sight.
			
